DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending in the instant application. Claims 1-10 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on December 10, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 103 rejection as being unpatentable over WO 2013/114397 A2 in view of US 2016/0339105 A1, the grounds for rejection are moot in view of Applicant’s amendment and the rejection has been withdrawn. 
REASONS FOR ALLOWANCE
The aqueous ophthalmic solutions of the claims are novel and non-obvious over the prior art because of the limitations of the solutions (i.e., the specific amounts of each component listed, the pH of the solutions is about 6.0 to about 7.8 and the solutions are free of polysorbate 80). The prior art does not disclose an ophthalmic solution which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the solutions of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626